          Case 1:21-mc-00501-PGG Document 2 Filed 06/29/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                   )
 In re: Application Pursuant to                    )
 28 U.S.C.§ 1782 of                                )
                                                   )
 FARHAD AZIMA                                      )
 5921 Ward Parkway                                 )
 Kansas City, Missouri 64113                       )   No. mc-
                                                   )
                        Petitioner,                )
                                                   )
         v.
                                                   )
 AMIR HANDJANI                                     )
 290 West Street, Apartment 6A                     )
 New York, NY, 10013                               )
                                                   )
                        Respondent.                )
                                                   )



         APPLICATION FOR ORDER TO TAKE DISCOVERY PURSUANT TO
                             28 U.S.C. § 1782

       Farhad Azima respectfully moves for an order pursuant to 28 U.S.C. § 1782 to allow him

to issue subpoenas pursuant to Federal Rule of Civil Procedure 45 directing Amir Handjani to

produce documents and submit to a deposition for use in connection with a case pending in the

High Court of Justice of England and Wales (the “UK Court”) in two actions styled Farhad

Azima-v-(1) Dechert LLP (2) Neil Gerrard (3) James Buchanan (4) Stuart Page (Claim Number:

BL-2021-000666) and Farhad Azima -v- (1) RAKIA (2) Stuart Page (3) Neil Gerrard (4)

Dechert LLP and (5) James Edward Deniston Buchanan (Claim Number: HC-2016-002798).

       As explained in the accompanying memorandum of law and declaration of Dominic

Holden, Mr. Azima’s application satisfies all three statutory requirements necessary to obtain

discovery under section 1782: “(1) that the person from whom discovery is sought reside (or be

found) in the district of the district court to which the application is made, (2) that the discovery
            Case 1:21-mc-00501-PGG Document 2 Filed 06/29/21 Page 2 of 4




be for use in a proceeding before a foreign tribunal, and (3) that the application be made by a

foreign or international tribunal or ‘any interested person.’” In re App. of Schmitz, 259 F. Supp.

2d 294, 296 (S.D.N.Y. 2003) (quoting In re Edelman, 295 F.3d 171, 175-76 (2d Cir. 2002)).

Specifically, Mr. Handjani resides and can be found in the Southern District of New York; Mr.

Azima seeks this discovery for use in a proceeding pending before a foreign tribunal, the UK

Court; and Mr. Azima is an “interested person,” as the plaintiff in the UK proceeding.

       In addition, the four discretionary factors identified by the United States Supreme Court

in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004), all weigh in favor

of granting this Application. Mr. Handjani is not a party to the proceedings before the UK

Court; the UK Court is not opposed to this form of discovery; Mr. Azima is not concealing an

attempt to circumvent the requirements of the UK Court; and the discovery sought is narrowly

tailored so as not to be unduly burdensome to Mr. Handjani.

       Thus, Mr. Azima respectfully requests this Court to enter an order:

       1.       Granting Mr. Azima’s Application for discovery from Mr. Handjani pursuant to

28 U.S.C. § 1782;

       2.       Authorizing Mr. Azima to take discovery from Mr. Handjani relating to the issues

identified in his Application, including issuing subpoenas for a deposition and the production of

documents as described in this application;

       3.       Directing Mr. Handjani to comply with such subpoenas in accordance with the

Federal Rules of Civil Procedure and the Rules of this Court; and

       4.       Appointing the undersigned to issue, sign and serve such subpoenas upon Mr.

Handjani.




                                                 2
         Case 1:21-mc-00501-PGG Document 2 Filed 06/29/21 Page 3 of 4




                                    Respectfully submitted,


Dated: June 29, 2021                ___/s/ Calvin Lee _______________
                                    Calvin Lee
                                    Miller & Chevalier Chartered
                                    900 16th Street, N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 626-5800
                                    Fax: (202) 626-5801
                                    E-mail: clee@milchev.com




                                       3
         Case 1:21-mc-00501-PGG Document 2 Filed 06/29/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, I caused a true and correct copy of (1) Farhad

Azima’s Application for Order to Take Discovery Pursuant to 28 U.S.C. § 1782 and the proposed

order granting the Application sent via Federal Express overnight delivery to the following

addresses:

Amir Handjani
290 West Street, Apartment 6A
New York, NY, 10013

Amir Handjani
122 E. 42nd Street, Suite 2005
New York, NY 10168

David G. Barger
Greenberg Traurig, LLp
1750 Tysons Boulevard, Ste. 1000
McLean, VA 22102
bargerd@gtlaw.com



                                                   /s/ Calvin Lee
                                                    Calvin Lee
